DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on September 21, 2020 in which claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmeri et al. (US 20160191614 A1) in view of Khurana et al. (US 20190018856 A1).
Regarding claim 1, Palmeri discloses a computing apparatus comprising: 
one or more computer readable storage media (storage 112, Fig.1, Palmeri); 
one or more processors operatively coupled with the one or more computer readable storage media (server processor 107 coupled with storage 112, Fig.1, Palmeri); and 
program instructions stored on the one or more computer readable storage media to operate a data access application service (¶[0026]-[0027], Palmeri, i.e., facilitates access to selected ones of associated application services such as 108) that, when read and executed by the one or more processors (processors of Fig.1 and ¶[0026]-[0027], Palmeri), direct the one or more processors to at least: 
in a data access server system executing the data access application service (¶[0026]-[0027], Palmeri), receive a request from a client device executing at least one of multiple application services for a dataset from one or more of multiple storage systems (¶[0120]-[0122], Palmeri, i.e., client application submits a service request); 
in the data access server system, instruction for the client device to access the dataset from the one or more of the multiple storage systems (¶[0120]-[0122], Palmeri, i.e., create task/call access description), wherein the data retrieval instruction comprises task descriptions (¶[0119]-[0122], Palmeri, i.e., call request to perform tasks) and a temporary credential (¶[0122], Palmeri); and 
deploy the requested dataset to the at least one of the multiple application services (¶[0028], Palmeri, i.e., deploying services on interoperability user network).
Palmeri, however, does not explicitly disclose generate a data retrieval instruction for the client device to access the dataset from the one or more of the multiple storage systems. 
Khurana discloses generating data configurations’ retrieval queried data from at least one of the multiple storage services (abstract; step 303 of Fig.3, ¶[0017]-[0019] and [0021]-[0023], Khurana). in the data access server system, transfer the data retrieval instruction to the client device  (¶[0025] and [0027], Khurana, i.e., transfers the task for retrieving and deploying the queried data based on the policies to data access service); in an external computing system executing the data access application service, receive the data retrieval instruction from the client device (¶[0025]-[0027], Khurana) and retrieve the requested dataset based on the task descriptions (¶[0028], Khurana) and the temporary credential from the one or more of the multiple storage systems (¶[0021]-[0022] and [0025]-[0026], Khurana, i.e., defined policies); in the data access server system, transfer the data retrieval instruction to the client device (¶[0028], Khurana); in an external computing system executing the data access application service (Fig.5, ¶[0032], Khurana), receive the data retrieval instruction from the client device and retrieve the requested dataset based on the task descriptions (¶[0036]-[0038], Khurana) and the temporary credential from the one or more of the multiple storage systems (¶[0038], Khurana, i.e., authorization policies); and in the external computing system, deploy the requested dataset to the at least one of the multiple application services executing on the client device (¶[0019], [0023] and [0036]-[0038], Khurana).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Palmeri and Khurana before them to integrate large-scale data sets of Khurana into Palmeri, as taught by Khurana. One of ordinary skill in the art would be motivated to process large-scale data sets  into Palmeri, with a reasonable expectation of success, in order to efficiently operate the diverse application services available when accessing large-scale data sets from a variety of storage services (¶[0004], Khurana).
Regarding claim 2, Palmeri/Khurana combination discloses wherein the data access application service executing on the external computing system comprises the data access application service executing on the client device (¶[0032], Khurana).
Regarding claim 3, Palmeri/Khurana combination discloses wherein the data access application service executing on the external computing system comprises the data access application service executing on an external server system (¶[0032]-[0033], Khurana).
Regarding claim 4, Palmeri/Khurana combination discloses wherein the data access server system executing the data access application service includes a planner module (¶[0035]-[0036], Khurana) and wherein to generate the data retrieval instruction for the client device to access the dataset from the one or more of the multiple storage systems comprises the planner module configured to authenticate the data request and responsively determine the tasks descriptions and the temporary credential (¶[0035]-[0036], Khurana).
Regarding claim 5, Palmeri/Khurana combination discloses wherein the external computing system executing the data access application service comprises a worker module (¶[0037]-[0038], Khurana) and wherein to retrieve the requested dataset comprises the worker module configured to verify the temporary credential (¶[0037]-[0038], Khurana) and responsively retrieve the requested data from the one or more of the multiple storage systems using the task descriptions (¶[0037]-[0038], Khurana).
Regarding claim 6, Palmeri/Khurana combination discloses wherein the temporary credential indicates a limited data type in the one or more of the multiple storage systems accessible to the external computing system (¶[0031]-[0032], Khurana).
Regarding claim 7, Palmeri/Khurana combination discloses wherein the temporary credential indicates a limited duration of time from which the data in the one or more of the multiple storage systems is accessible to the external computing system (¶[0031]-[0032], Khurana).
Regarding claim 8, Palmeri/Khurana combination discloses wherein the at least one of the multiple application services comprises a distributed application, an Open Database Connectivity (ODBC) service, or a Representational State Transfer (REST) service (¶[0014]-[0015], Khurana).
Regarding claim 9, Palmeri/Khurana combination discloses wherein the at least one of the multiple storage services comprises a file system, a Relational Database Management System (RDBMS), or a stream (¶[0014]-[0015] and [0022], Khurana).
Regarding claim 10, Palmeri discloses a method of operating a data access application (¶[0026]-[0027], Palmeri) executing on a data access server system and an external computing system (¶[0057]-[0060], Palmeri), the method comprising: in the data access server system (¶[0026]-[0027], Palmeri), receiving a request from a client device executing at least one of multiple application services for a dataset from one or more of multiple storage systems (¶[0120]-[0122], Palmeri, i.e., client application submits a service request); in the data access server system, instruction for the client device to access the dataset from the one or more of the multiple storage systems (¶[0120]-[0122], Palmeri, i.e., create task/call access description), wherein the data retrieval instruction comprises task descriptions (¶[0119]-[0122], Palmeri, i.e., call request to perform tasks) and a temporary credential (¶[0122], Palmeri); and 
deploy the requested dataset to the at least one of the multiple application services (¶[0028], Palmeri, i.e., deploying services on interoperability user network).
Palmeri, however, does not explicitly disclose generate a data retrieval instruction for the client device to access the dataset from the one or more of the multiple storage systems. 
Khurana discloses generating data configurations’ retrieval queried data from at least one of the multiple storage services (abstract; step 303 of Fig.3, ¶[0017]-[0019] and [0021]-[0023], Khurana). in the data access server system, transfer the data retrieval instruction to the client device  (¶[0025] and [0027], Khurana, i.e., transfers the task for retrieving and deploying the queried data based on the policies to data access service); in an external computing system executing the data access application service, receive the data retrieval instruction from the client device (¶[0025]-[0027], Khurana) and retrieve the requested dataset based on the task descriptions (¶[0028], Khurana) and the temporary credential from the one or more of the multiple storage systems (¶[0021]-[0022] and [0025]-[0026], Khurana, i.e., defined policies); in the data access server system, transfer the data retrieval instruction to the client device (¶[0028], Khurana); in an external computing system executing the data access application service (Fig.5, ¶[0032], Khurana), receive the data retrieval instruction from the client device and retrieve the requested dataset based on the task descriptions (¶[0036]-[0038], Khurana) and the temporary credential from the one or more of the multiple storage systems (¶[0038], Khurana, i.e., authorization policies); and in the external computing system, deploy the requested dataset to the at least one of the multiple application services executing on the client device (¶[0019], [0023] and [0036]-[0038], Khurana).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Palmeri and Khurana before them to integrate large-scale data sets of Khurana into Palmeri, as taught by Khurana. One of ordinary skill in the art would be motivated to process large-scale data sets  into Palmeri, with a reasonable expectation of success, in order to efficiently operate the diverse application services available when accessing large-scale data sets from a variety of storage services (¶[0004], Khurana).
Regarding claim 11, Palmeri/Khurana combination discloses wherein the data access application service executing on the external computing system comprises the data access application service executing on the client device (¶[0142]-[0143], Palmeri).
Regarding claim 12, Palmeri/Khurana combination discloses wherein the data access application service executing on the external computing system comprises the data access application service executing on an external server system (¶[0057]-[0058], Palmeri).
Regarding claim 13, Palmeri/Khurana combination discloses wherein the data access server system executing the data access application service includes a planner module (¶[0035]-[0036], Khurana) and wherein to generate the data retrieval instruction for the client device to access the dataset from the one or more of the multiple storage systems comprises the planner module configured to authenticate the data request and responsively determine the tasks descriptions and the temporary credential (¶[0035]-[0036], Khurana).
Regarding claim 14, Palmeri/Khurana combination discloses wherein the external computing system executing the data access application service comprises a worker module (¶[0033] and [0035]-[0037], Khurana) and wherein retrieving the requested dataset comprises the worker module verifying the temporary credential and responsively retrieving the requested data from the one or more of the multiple storage systems using the task descriptions (¶[0033] and [0035]-[0037], Khurana).
Regarding claim 15, Palmeri/Khurana combination discloses wherein the temporary credential indicates a limited data type from which the data in the one or more of the multiple storage systems is accessible to the external computing system (¶[0032]-[0033] and [0035]-[0037], Khurana).
Regarding claim 16, Palmeri/Khurana combination discloses wherein the temporary credential indicates a limited duration of time from which the data in the one or more of the multiple storage systems is accessible to the external computing system (¶[0032]-[0033] and [0035]-[0037], Khurana).
Regarding claim 17, Palmeri/Khurana combination discloses wherein the at least one of the multiple application services comprises a distributed application, an Open Database Connectivity (ODBC) service, or a Representational State Transfer (REST) service (¶[0014]-[0015], Khurana).
Regarding claim 18, Palmeri/Khurana combination discloses wherein the at least one of the multiple storage services comprises a file system, a Relational Database Management System (RDBMS), or a stream (¶[0014]-[0015] and [0022], Khurana).
Regarding claim 19, Palmeri discloses a computing apparatus comprising: one or more computer readable storage media (storage 112, Fig.1, Palmeri); one or more processors operatively coupled with the one or more computer readable storage media (server processor 107 coupled with storage 112, Fig.1, Palmeri); and program instructions stored on the one or more computer readable storage media to operate a data access application service (¶[0026]-[0027], Palmeri) that, when read and executed by the one or more processors, direct the one or more processors to at least: in a planner module of a data access server system executing the data access application service (¶[0026]-[0027], Palmeri), receive a request from a client device executing at least one of multiple application services for a dataset from one or more of multiple storage systems  (¶[0120]-[0122], Palmeri, i.e., client application submits a service request); in the data access server system, instruction for the client device to access the dataset from the one or more of the multiple storage systems (¶[0120]-[0122], Palmeri, i.e., create task/call access description), wherein the data retrieval instruction comprises task descriptions (¶[0119]-[0122], Palmeri, i.e., call request to perform tasks) and a temporary credential (¶[0122], Palmeri); and 
deploy the requested dataset to the at least one of the multiple application services (¶[0028], Palmeri, i.e., deploying services on interoperability user network).
 Palmeri, however, does not explicitly disclose in the planner module of the data access server system, generate a data retrieval instruction for the client device to access the dataset from the one or more of the multiple storage systems. 
Khurana discloses, in the planner module of the data access server system (¶[0033] and [0035]-[0036], Khurana, generating data configurations’ retrieval queried data from at least one of the multiple storage services (abstract; step 303 of Fig.3, ¶[0017]-[0019], [0021]-[0023] and [0035]-[0036], Khurana). in the data access server system, transfer the data retrieval instruction to the client device  (¶[0025] and [0027], Khurana, i.e., transfers the task for retrieving and deploying the queried data based on the policies to data access service); in an external computing system executing the data access application service, receive the data retrieval instruction from the client device (¶[0025]-[0027], Khurana) and retrieve the requested dataset based on the task descriptions (¶[0028], Khurana) and the temporary credential from the one or more of the multiple storage systems (¶[0021]-[0022] and [0025]-[0026], Khurana, i.e., defined policies); in the data access server system, transfer the data retrieval instruction to the client device (¶[0028], Khurana); in an external computing system executing the data access application service (Fig.5, ¶[0032], Khurana), receive the data retrieval instruction from the client device and retrieve the requested dataset based on the task descriptions (¶[0036]-[0038], Khurana) and the temporary credential from the one or more of the multiple storage systems (¶[0038], Khurana, i.e., authorization policies); and in the external computing system, deploy the requested dataset to the at least one of the multiple application services executing on the client device (¶[0019], [0023] and [0036]-[0038], Khurana).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Palmeri and Khurana before them to integrate large-scale data sets of Khurana into Palmeri, as taught by Khurana. One of ordinary skill in the art would be motivated to process large-scale data sets  into Palmeri, with a reasonable expectation of success, in order to efficiently operate the diverse application services available when accessing large-scale data sets from a variety of storage services (¶[0004], Khurana).
Regarding claim 20, Palmeri/Khurana combination discloses wherein the temporary credential indicates a limited data type and a limited duration of time from which the data in the one or more of the multiple storage systems is accessible to the external computing system (¶[0032]-[0033] and [0035]-[0037], Khurana).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pal et al. (US 20190171678 A1) disclose SEARCH FUNCTIONALITY OF WORKER NODES IN A DATA FABRIC SERVICE SYSTEM.
Pal et al. (US 20190310977 A1) disclose BUCKET DATA DISTRIBUTION FOR EXPORTING DATA TO WORKER NODES.
Bhattacharjee et al. (US 20190163841 A1) disclose Co-located Deployment Of A Data Fabric Service System.
Bhattacharjee et al. (US 20190272271 A1) disclose ASSIGNING PROCESSING TASKS IN A DATA INTAKE AND QUERY SYSTEM.
Drobychev et al. (US 20100268902 A1) disclose ASYNCHRONOUS DISTRIBUTED OBJECT UPLOADING FOR REPLICATED CONTENT ADDRESSABLE STORAGE CLUSTERS.
Bhattacharjee et al. (US 10585951 B2) disclose cursored searches in a data fabric service system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
June 1, 2022